NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         DEC 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT A. JAMTAAS, Jr.,                         No.    15-35939

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05003-MAT

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                          Submitted December 11, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges

      Robert Jamtaas appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Jamtaas’s application for

supplemental security income under Title XVI of the Social Security Act. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Ghanim v. Colvin, 763
F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      The ALJ did not err by failing to discuss medical evidence that a previous

ALJ reviewed in denying Jamtaas’s previous claim for disability benefits. See

Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (“[T]he

ALJ is not required to discuss evidence that is neither significant nor probative.”);

Chavez v. Bowen, 844 F.2d 691, 693–94 (9th Cir. 1988) (concluding that the prior

ALJ’s findings are entitled to preclusive effect with respect to the claimant’s

condition at the time of the prior decision).

      The ALJ properly rejected Dr. Wingate’s opinion based on specific and

legitimate reasons, including inadequate clinical findings to support the opinion

and dependence on Jamtaas’s unreliable self-reports. See Bray v. Comm’r of Soc.

Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (including inadequate clinical

findings in reasons that the ALJ may rely upon to reject an examining physician’s

opinion); Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (explaining

that the ALJ properly rejected an examining physician’s opinion that relied to a

large extent on the claimant’s self-reports with little independent diagnosis).

      Substantial evidence does not support the ALJ’s conclusion that Dr.

Wheeler’s clinical findings of goal-directed thoughts, normal perception, fair

insight, and adequate judgment were inconsistent with a marked limitation in the


                                           2                                      15-35939
ability to communicate and perform effectively in a work setting. See Orn v.

Astrue, 495 F.3d 625, 634 (9th Cir. 2007) (concluding that the ALJ’s reasons for

rejecting a physician’s opinions were not supported by substantial evidence). This

Court cannot affirm the ALJ on any reasons not offered by the ALJ. Stout v.

Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006). Any error in

failing to provide specific and legitimate reasons to give less than full weight to Dr.

Wheeler’s opinion is harmless because Dr. Wheeler’s conclusion that Jamtaas was

markedly limited in the ability to communicate and perform effectively in a work

setting was reasonably incorporated into the RFC, including limitations in

interactions with coworkers, supervisors, and the public, and limitations to simple

routine tasks with only occasional changes in work setting. See Turner v. Comm’r

of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (concluding that the ALJ does

not need to provide reasons for rejecting a physician’s opinion that is reasonably

incorporated into the RFC).

      The ALJ provided several clear and convincing reasons to find Jamtaas’s

testimony not fully credible. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

First, objective medical evidence showing generally unremarkable or mild results

on lung examinations and normal range of motion in the back and legs was

inconsistent with Jamtaas’s testimony regarding his degree of physical

impairments. See Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012)


                                          3                                    15-35939
(concluding that the ALJ properly discredited claimant testimony based on

inconsistencies with objective medical evidence). Second, medical records

showing that Jamtaas was cooperative and oriented, had normal mood and affect,

and had adequate performance on cognitive tests were inconsistent with the degree

of mental health limitations alleged by Jamtaas. Molina, 674 F.3d at 1113. Third,

Jamtaas’s activities, including walking, traveling by bus, and going out

“scrapping” with friends, were inconsistent with the degree of limitations he

alleged. See Orn, 495 F.3d at 639 (including inconsistencies between a claimant’s

activities and testimony in the reasons that an ALJ can properly rely on to discredit

claimant testimony). Any error in relying on additional reasons is harmless. See

Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1163 (9th Cir. 2008).

      Any error in failing to discuss the lay testimony of a Social Security

Administration employee was harmless because the ALJ’s reasoning for

discrediting Jamtaas’s testimony also discredits the lay testimony. See Molina, 674
F.3d at 1117.

      Substantial evidence supports the ALJ’s evaluation of the remaining medical

evidence. See Tommasetti, 533 F.3d at 1041 (explaining that this Court must defer

to the ALJ’s reasonable interpretation of the medical evidence). The ALJ was not

required to discuss additional records that were not probative. Hiler v.Astrue, 687
F.3d at 1208, 1212 (9th Cir. 2012).


                                          4                                     15-35939
      Substantial evidence supports the ALJ’s assessment of Jamtaas’s residual

functional capacity and the hypothetical posed to the vocational expert. See Stubbs-

Danielson v. Astrue, 539 F.3d at 1169, 1174 (9th Cir. 2008) (explaining that this

Court must defer to the ALJ when substantial evidence supports the ALJ’s

determination of specific functional limitations based on the medical evidence).

      AFFIRMED.




                                         5                                   15-35939